                                             Case 4:15-cv-04539-JST Document 92 Filed 12/27/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT E. WHITE,                                   Case No. 15-cv-04539-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER STRIKING PLAINTIFF’S
                                                  v.                                        MOTION TO DETERMINE
                                   9
                                                                                            JURISDICTION AND REQUEST FOR
                                  10     SQUARE, INC.,                                      JUDICIAL NOTICE
                                                        Defendant.                          Re: ECF Nos. 90, 91
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Defendant Square, Inc.’s motion for fees and costs pursuant to Federal Rule of Civil

                                  14   Procedure 41(d) has been fully briefed since December 6, 2019. ECF Nos. 83, 87, 89. On

                                  15   December 24, 2019, Plaintiff Robert E. White filed a motion “for district court to determine its

                                  16   own jurisdiction.” ECF No. 90. In that motion, White argues that the Court lacks jurisdiction to

                                  17   award fees under Rule 41(d). These arguments could and should have been raised in White’s

                                  18   opposition brief to Square’s motion. The Court therefore strikes the motion, and its accompanying

                                  19   request for judicial notice, ECF No. 91, as improper supplemental briefing. See Civ. L.R. 7-3(d)

                                  20   (providing that, except for circumstances not present here, “[o]nce a reply is filed, no additional

                                  21   memoranda, papers or letters may be filed without prior Court approval”).

                                  22           Nonetheless, if the Court concludes that Rule 41(d) allows an award of fees and costs

                                  23   under these circumstances, the Court will need to decide whether it has jurisdiction to order such

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 4:15-cv-04539-JST Document 92 Filed 12/27/19 Page 2 of 2




                                   1   an award. If the Court needs supplemental briefing on that question, it will issue an order

                                   2   requiring it. Unless and until such order issues, no further briefing shall be submitted.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 27, 2019
                                                                                        ______________________________________
                                   5
                                                                                                      JON S. TIGAR
                                   6                                                            United States District Judge

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
